El Juez Asociado SR. del Toro,
emitió la opinión del tribunal.
El presente es un recurso de apelación contra sentencia de la Corte de Distrito de Arecibo dictada el 27 de mayo de 1913, por virtud de la cual se condenó al apelante Esteban Padilla, como autor de una infracción a cierta ordenanza municipal, a pagar la multa de cinco dollars y en su defecto a sufrir un día de cárcel por cada dollar de la multa que de-jare de satisfacer.
La denuncia, en lo pertinente, dice así:
“Que en la noche del 31 de marzo de 1913 y en la Plaza ‘Tyson’ de Arecibo del Distrito Judicial Municipal de Arecibo, P. R., el men-cionado Esteban Padilla, como presidente de la organización ‘Justi-cia y Defensa Popular,’ promovió y llevó a cabo un meeting público de la citada organización, sin dar aviso por escrito al alcalde de la ciudad para dicho acto, tal como lo ordena la sección Ia. de una orde-nanza municipal, aprobada en 8 de octubre de 1908, violando por tanto, de este modo, la mencionada ordenanza. ’ ’
Al serle leída la denuncia, el acusado manifestó que no era culpable y luego solicitó el archivo y sobreseimiento de la denuncia basándose en que la ordenanza de la cual se le presumía infractor era contraria al artículo 1 de las Enmien-das a la Constitución de los Estados Unidos de América y a las secciones 3, 4 y 5 de la ley regulando los derechos del pueblo aprobada el 27 de febrero de 1902. La solicitud del acusado fue declarada sin lugar por resolución de 27 de mayo de 1913.
Entonces el acusado, el mismo día, volvió a solicitar el archivo y sobreseimiento de la denuncia, basándose en que *278la ordenanza que se alegaba infringida sólo tenía aplicación a las reuniones celebradas por los partidos políticos en tiem-pos de elecciones y por tanto no comprendía el becbo con-signado en la denuncia. Esta segnnda solicitad fné también declarada sin lagar.
Acto segaido se procedió a la celebración de la vista. En ella el aeasado aceptó qae el 31 de marzo de 1913, dió an meeting en ana plaza pública de Arecibo, a nombre de la organización “ Jasticia y Defensa Popnlar,” sin baber pedido permiso al alcalde de la ciadad. Y el Fiscal aceptó de igaal modo qae la organización “Jasticia y Defensa Popnlar” no es an partido político. Y sometido el caso a la decisión de la corte, faé resaelto- por medio de la sentencia a qae nos hemos referido anteriormente.
La ordenanza qae se supone infringida, copiada a la letra, es como signe:
“Pob cuanto, el derecho de reunión para todos los fines de la vida es uno de los que las Leyes conceden a los ciudadanos, quienes den-tro de las limitaciones que aquéllos expresan pueden hacer uso libre-de él.
“POR cuanto, es la práctica de que al aproximarse elecciones para los cargos públicos se utilice como medio de propaganda política por los partidos militantes las reuniones o mítines en las vías públicas de las poblaciones; y esta costumbre han comenzado a ejercitarla los partidos locales.
“Pos cuanto, si bien los ciudadanos que formalizan estas reunio-nes públicas hacen uso de un derecho incuestionable, no siempre se verifica en la forma que deban revestir los actos de todo pueblo culto que ha de demostrar en estos actos toda la cordura y sensatez de que tantas pruebas en todas ocasiones han dado los puertorriqueños.
“Y pob cuanto, es un deber de la Administración y especial-mente del concejo municipal de conformidad con lo establecido en los incisos 12 y 14 de la Sección 25 de la Ley Municipal, dictar reglas referentes al orden público y bienestar del vecindario.
“Pob tanto, ordénese por el Concejo Municipal de Arecibo:
“Sección Ia. — Siempre que se trate de llevar a cabo una reunión o mitin público los promovedores darán aviso por escrito y con 24 horas de anticipación al Sr. Alcalde, manifestando el sitio en que *279intentan celebrar la reunión. Si el sitio asignado hubiere sido ele-gido antes por alguna otra persona o agrupación y dado el corres-pondiente aviso al Sr. Alcalde, esto lo hará presente al recurrente con el fin de acordar otro sitio que se procurará sea lo más distante posi-ble, del en que se haya de efectuar, el primer mitin anunciado, o que el segundo se realice en otro día; y que cuando se efectúe un mitin o manifestación de un partido en sitio determinado, la policía procure que una manifestación del partido adversario no pase por el lugar donde aquél se celebra avisándolo al director o promoveder de aquélla.
“Sección 2. — Los que infrinjan esta ordenanza, serán denuncia-dos al juzgado de paz que les impondrá la multa de $5.00 a $10.00 o la prisión -subsidiaria correspondiente.
“Sección 3. — Esta ordenanza después de aprobada por el Sr. Al-calde se publicará por término de diez días, siendo ejecutiva desde el vencimiento de. dicho plazo.”
El artículo primero de los adicionales a la Constitución de los Estados Unidos de América, es así:
“Artículo 1. — El Congreso no decretará ninguna ley con respecto al establecimiento de religión, o que prohíba el libre ejercicio de la misma; o coarte la libertad de la palabra, o de la prensa; o el derecho del pueblo a reunirse pacífica-mente, y a pedir al Gobierno el alivio de sus agravios.” I Messages and Papers of the Presidents, 34.
En el caso de United States v. Cruikshank et al., 92 U. S., 542, 552, se decidió lo que sigue:
“La primera de las Enmiendas a la Constitución prohíbe al Con-greso que coarte ‘el derecho del pueblo a reunirse y a pedir al Go-bierno el alivio de sus agravios. ’ Esta, lo mismo que las otras enmien-das propuestas y adoptadas en la misma fecha, no fué aprobada con la intención de limitar el poder de Jos Gobiernos de los Estados en quanto a sus propios ciudadanos, sino para actuar. solamente sobre el Gobierno de la Nación. Barron v. The City of Baltimore, 7 Pet., 250; Lessee of Livingston v. Moore, id., 551; Fox v. Ohio, 5 How., 434; Smith v. Maryland, 18 id., 76; Wilhsers v. Buckley, 20 id., 90; Pervear v. The Commonwealth, 5 Wall., 479; Fwitchell v. The Commonwealth, 7 id., 321; Edwards v. Elliott, 21 id., 557. Es ya dema-siado tarde para impugnar la corrección de esa interpretación. Como se dijo por el difunto Juez Presidente, en Fwitchell v. The Common*280wealth, 7 Wall., 325, ‘el alcance y aplicación d.e estas enmiendas, no será por más tiempo motivo de discusión aquí.’ Ellas dejaron l'a auto-ridad de los Estados justamente donde la encontraron, y nada aña-dieron a los poderes de los Estados Unidos anteriormente existentes. ’ ’
Siguiendo la regla establecida, veamos qué ba legislado El Pueblo de Puerto Eico con respecto a esta materia.
En 27 de febrero de 1902, se aprobó una ley definiendo Jos derechos del pueblo. La sección 4 de dicha ley, que es la 753 de los Estatutos Revisados de Puerto Rico de 1902, prescribe que:
‘1 El Pueblo de Puerto Rico tendrá el derecho de reunirse pacífi-camente para el bien común, y de acudir, por medio de petición o queja razonada, a los que han sido investidos de los poderes del Go-bierno, en solicitud de que se le! remedien perjuicios.”
La ley local y la nacional son, pues, esencialmente iguales y ambas garantizan el derecho del pueblo a congregarse pací-ficamente. Una ordenanza municipal que coartara ese dere-cho, sería, en tal virtud, completamente nula.
Ahora bien, regular no es coartar en todas ocasiones. El poder de un gobierno municipal para prescribir reglas sobre el tránsito por sus calles y el uso de sus plazas y paseos, es incuestionable. Todo depende de la forma en .que se use ese poder. Si se emplea de modo razonable, debe acatarse por los ciudadanos y reconocerse por los tribunales. Si se ejerce en forma arbitraria, queda desprovisto de toda auto-ridad.
Siendo esto así, e intentando la ordenanza del Municipio de Arecibo que se supone infringida, la regulación de un derecho del pueblo expresamente reconocido por la ley, debe interpretarse de modo restrictivo.
Examinando la ordenanza de que se trata en su totali-dad y habiendo en consideración lo consignado en su preám-bulo, es necesario concluir que se refiere únicamente a los meetings celebrados por los partidos políticos en las épocas de elecciones y que se inspira en el propósito' de impedir que *281puedan surgir posibles conflictos entre los ciudadanos que militan en diferentes partidos políticos, más bien que en el de asegurar el tránsito sin obstáculos por las calles de la ciudad.
El representante del Gobierno en este caso reconoció en el acto de la vista que la organización “Justicia y Defensa Popular,” a nombre de la cual celebró el acusado su reunión pública, no era un partido político-. Por nuestro conocimiento judicial nos consta, además, que en o alrededor de la fecba en que tuvo lugar la reunión pública en este caso, no se cele-braron elecciones en Arecibó. En tal virtud, debemos reco-nocer que está bien fundada la contención del apelante y resolver en su consecuencia que el flecho que se imputa al acusado en la denuncia no constituye la infracción alegada, por no estar comprendido dentro de las prescripciones de la citada ordenanza.
Habiendo llegado a esa conclusión, .se hace innecesario que entremos en el estudio de los términos en que aparece redactada la ordenanza, a fin de resolver si es o nó contra-ria a la ley de la Asamblea Legislativa de Puerto Rico defi-niendo los derechos del pueblo, aprobada en 27 de febrero de 1902.
Debe declararse con lugar el recurso interpuesto, revo-carse la sentencia apelada y absolverse al acusado.

Revocada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y Aldrey.